Citation Nr: 0818649	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO. 99-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) to include as secondary to asbestos 
exposure.

3. Entitlement to service connection for congestive heart 
failure (CHF). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1958 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). It was 
previously before the Board in a July 2005 remand for 
additional development. Such development has been completed 
and the case is ready for appellate review. 


FINDINGS OF FACT

1. The veteran incurred nicotine dependence during active 
military service. 

2. The competent medical evidence shows that the veteran's 
COPD is due to nicotine dependence incurred during his active 
military service.

3. The veteran does not have CHF that was caused or 
aggravated by his service; the veteran's Congestive Heart 
Failure has not been shown to be due to nicotine dependence 
incurred during his active military service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
nicotine dependence have been approximated. 38 U.S.C.A. §§ 
1103, 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007); VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); 
VAOPGCPREC 2-93, 58 Fed. Reg. 42746 (1993). 

2. The criteria for a grant of service connection for COPD as 
secondary to service connected nicotine dependence have been 
approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3. Service connection for CHF, to include as proximately due 
to or the result of nicotine dependence incurred during 
active service, is not warranted. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO/AMC to the veteran dated in April 
2003, June 2003, September 2003, and December 2005. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. 

The veteran was not provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
However, the denial of the claim pertaining to CHF renders 
the failure to so advise non-prejudicial. As to the claims 
pertaining to service connection for nicotine dependence and 
COPD, the RO will advise the veteran in accordance with 
Dingess upon its adjudication of the appropriate disability 
ratings. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. Private medical 
records, VA treatment records, and service medical records 
are associated with the claims file. Additionally, the 
veteran was afforded VA examinations in connection with his 
claims. The veteran and his representative have not made the 
RO or the Board aware of any outstanding evidence that needs 
to be obtained in order to fairly decide his claim. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, and the case is 
ready for appellate review.


Analyses
Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Nicotine Dependence

The veteran contends that he developed a nicotine dependency 
during active service. Since the competent medical evidence 
supports the veteran's contention, the Board finds that the 
veteran developed nicotine dependence during active service. 

Previously, the VA General Counsel concluded that under 
certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service. See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993). Precedent opinions of the General 
Counsel are binding on the Board. 38 U.S.C.A. § 7104(c) (West 
2002). Although recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service, this statute 
applies only to claims filed after June 9, 1998. See 38 
U.S.C.A. § 1103 (West 2002). In the instant case, VA received 
the veteran's claim before that date.

The Board notes that VAOPGCPREC 19-97 cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles. The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans benefits laws, and, in that regard, further 
VA guidelines which held in the affirmative were referenced. 
VAOPGCPREC 19-97 further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service, and resulting tobacco use, 
was the proximate cause of the disability or death. 
VAOPGCPREC 19-97 also noted the potential for an intervening 
or a supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes. See USB Letter 20-97-14 (July 24, 1997). Therefore, 
the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco- 
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence upon 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of claimed disability or death occurring after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue. It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence. See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated. As discussed above, a supervening 
cause of the disability or death, such as, for example, 
exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission (i.e., stop smoking) and then resume use of tobacco 
products.

The veteran reported that cigarettes were widely available 
during his active service. During active service training, he 
stated that extra detail would be assigned to non-smokers 
during breaks. Thus, he began smoking to avoid being assigned 
extra detail. The veteran continued smoking a pack and a half 
to two packs a day for about 20 to 25 years, but quit smoking 
in 1987 upon being told that he had COPD and continued 
smoking would be fatal. 

The veteran was afforded an August 2007 VA examination to 
evaluate his nicotine dependency. The examiner elicited a 
cigarette use history from the veteran that he began during 
active service and continued until 1987. He found that the 
veteran met the criteria for nicotine abuse since it took the 
veteran eight to ten years to reach his maximum amount of 
cigarette use. However, the examiner noted that the veteran 
did not report withdrawal symptoms, such as a persistent 
desire to cut down his cigarette usage. He nonetheless 
diagnosed the veteran with a history of nicotine dependence 
and opined that the veteran developed a dependence and abuse 
of nicotine during military service. 

The medical evidence establishes that the veteran incurred a 
nicotine dependency during active service. While the examiner 
noted that the nicotine dependence was in remission at the 
time of the examination, and the veteran did not experience 
withdrawal symptoms at the time he stopped smoking, (both 
bases for the RO's denial of the claim), a diagnosis of 
nicotine dependence was nonetheless rendered.

In the context of applicable law, by "disability" is 
generally meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

However, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007). If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service. The 
question of its severity is one of rating, not of service 
connection.  Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress).

Because the veteran has been diagnosed as being nicotine 
dependent while in military service, his claim was submitted 
within the time frame allowable for such claims, a grant of 
service connection is appropriate. That the disorder is in 
remission is a question of severity of the disorder, a factor 
to be assessed by the RO in its adjudication of an 
appropriate rating. 

Chronic Obstructive Pulmonary Disease (COPD) to include as 
secondary to asbestos exposure

The veteran contends that his COPD is the result of asbestos 
exposure during active service. Because competent medical 
evidence indicates that the veteran's COPD is secondary to 
his presently service-connected nicotine dependency, service 
connection for COPD will be granted. 

The veteran has been noted to have a history of asthma, 
bronchitis and emphysema. Private medical records from B.G., 
MD, dated April 1997, reflect that the veteran was diagnosed 
with COPD due to smoking. 

The veteran contends that his COPD is related to asbestos 
exposure. Private medical records, dated December 1998, from 
A.J.S., DO reflect that the veteran reported asbestos 
exposure from a one to two month period during active service 
and from a sixteen year period at his private employer. Upon 
chest x-ray, the veteran had irregular interstitial 
infiltrates in his lower lungs. His pulmonary function test 
revealed moderate restrictive ventilatory defect and a very 
mild obstructive defect. A.J.S., DO opined that the veteran 
had interstitial fibrosis caused by pulmonary asbestosis as 
well as asbestos related pleural disease. 

The veteran was afforded a March 2004 VA examination for 
respiratory disease. At the examination, the veteran reported 
that he was exposed to asbestos during active service while 
on work detail aboard a ship. The examiner performed a 
pulmonary function test which showed a moderate restrictive 
defect, no bronchodilator response, and a normal diffusion. 
Also, a chest x-ray reflected that there was no sequela of 
asbestos exposure visualized in the thorax. The veteran was 
not diagnosed with any disability as a result of asbestos 
exposure.  

Most recently, there is an August 2007 VA examination report. 
The veteran reported that he was exposed to asbestos during 
service while assigned to refurbish a latrine, which included 
moving asbestos pipes. He denied further asbestos exposure 
during his civilian employment. Upon physical examination, 
the veteran was noted to have diminished breath sounds in 
both lungs. The veteran declined a repeat pulmonary function 
study, and the examiner relied on a March 2004 report. The 
examiner concluded that the veteran did not have any evidence 
of asbestos since chest X-rays would reflect lung scarring 
after 40 years following asbestos exposure. However, he 
diagnosed the veteran with COPD and opined that the prolonged 
period of smoking following active service likely caused his 
COPD. 

The medical opinion of A.J.S., DO, dated December 1998, 
differs from the opinions found within the March 2004 and 
August 2007 VA examination reports. As noted, it has been 
held that the Board must determine how much weight is to be 
attached to each medical opinion of record. See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993). Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). Both VA 
examination reports reflect that the veteran does not have 
any disability related to asbestos exposure. Given that both 
VA examination reports are more recent than A.J.S., DO's 
report, the Board finds that the medical evidence does not 
show that the veteran has a current disability as a result of 
asbestos exposure.  

However, the medical evidence shows that the veteran 
presently has COPD as a result of nicotine dependence, as 
reflected in the August 2007 VA examination report. Thus, the 
veteran's claim for service connection for COPD is granted. 

Service connection for Congestive Heart Failure (CHF)

The veteran contends that his diagnosed CHF is related to his 
active service. Because there is no competent medical 
evidence linking the diagnosis to any incident of military 
service or secondary to a service connected condition, the 
claim will be denied. 

The veteran's service medical records do not reflect any 
complaints or treatments for any heart conditions. Private 
medical records from B.G., MD reflect that the veteran was 
diagnosed with CHF in April 1997. The veteran has regularly 
sought treatment for his heart conditions since his initial 
CHF diagnosis. 

The veteran underwent an August 2007 VA examination for his 
heart condition. At the examination, the veteran reported 
that his activities of daily living were limited by his heart 
condition. He reported that he could not walk more than a 
hundred yards before losing his breath. Upon physical 
examination, the veteran's heart was noted to have an 
irregular rhythm and a mid-systolic murmur. The veteran was 
diagnosed with congestive heart failure secondary to 
hypertensive cardiovascular disease. The examiner opined that 
the heart failure was related to hypertension and aggravated 
by atrial fibrillation and that it was not related to smoking 
or asbestos exposure. 

There is no medical evidence of record showing that the 
veteran's CHF is etiologically related to smoking or directly 
related to any incidence of active service. The veteran was 
advised of the need to submit medical evidence demonstrating 
a current disorder and a nexus between a current disorder and 
service by way of VCAA letters from the RO to him, but he has 
failed to do so. A claimant has a responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised in the letter of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service. While 
the veteran is clearly of the opinion that his CHF is related 
to service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Without medical 
evidence showing that his CHF is etiologically related to 
smoking or directly related to any incidence of active 
service, the claim will be denied. 


ORDER

Service connection for nicotine dependency is granted.

Service connection for COPD as secondary to nicotine 
dependency is granted.

Service connection for congestive heart failure is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


